Case 1:21-cv-20362-UU Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 10




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF FLORIDA

 HEATHER WALKER

         Plaintiff,                               CASE NO:

 V

 FLORIDA DEPARTMENT OF CORRECTIONS

       Defendant.
 _______________________________________________/

                                  COMPLAINT

         HEATHER WALKER, by and through the undersigned counsel and

 files this complaint pursuant to 42 USC 1983 for violation of her civil rights

 to due process, equal protection under the law, and cruel and unusual

 punishment secured by the united states constitution of the United states

 and guaranteed by the fourth eight and fourteenth amendments for

 depriving plaintiff her rights and states :

 PARTIES

     1. Heather walker is a resident of Miami Dade county and otherwise sui

 juris

     2. The Defendant state of Florida, Department of Corrections is a

 Department of the sovereign state subject to liability for the actions of its

 employees and agencies pursuant to 42 U.S.C. 1983.
Case 1:21-cv-20362-UU Document 1 Entered on FLSD Docket 01/28/2021 Page 2 of 10




    3. Defendant Trevor Hampton is a citizen of Miami Dade county and

 otherwise sui juris. At the time of this action, he was a supervisor at the

 Homestead Correctional Facility clothed with authority of the state and

 acting under color of law. He was known to be a sexual predator and

 allowed unrestricted unsupervised access to female inmates.

 JURISDICTION AND VENUE

    4. Jurisdiction of this Court exists by virtue of claims under 42 U.S.C

 §1983 for violations of federal constitutional rights. Pursuant to 28 U.S.C.

 §1331 and §1334(a)(3) this Court has original jurisdiction over this action

 as it presents a “federal question”.

    5. Venue is proper because the actions alleged herein took place in

 Miami Dade county within this federal district jurisdiction.

 FLORIDA DEPARTMENT OF CORRECTIONS

    6. The Florida Department of Corrections (DOC) is a law enforcement.

 agency responsible for the custody of individuals who have violated state

 laws.

    7. The DOC has responsibility to make sure inmates are safe and

 appropriately secure.

    8. This responsibility has not been maintained and the prison in this
Case 1:21-cv-20362-UU Document 1 Entered on FLSD Docket 01/28/2021 Page 3 of 10




 case is a sanctuary for male officers to sexually assault and rape female

 inmates.

    9. This abuse is rampant and allowed unchecked in the prison system,

 with reprisals for those who dare to complain of the abuse.

   10. The misconduct within the prisons was the subject of a recent

 Department of Justice investigation which concluded that serious

 constitutional violations occur to the female inmates who go unprotected by

 the DOC. The action of the state became a policy and custom so rampant

 in the state as to be deemed cruel and unusual punishment.

 PRISON RAPE ELIMINATION ACT

   11. The PREA was signed into law in 2003 to eliminate this problem,

 however, the tolerance has not been zero.

   12. It is clear that female inmates are dependent upon the correctional

 staff for basic necessities and privileges. Sexual contact with an inmate,

 with or without consent, is abuse.

 HOMESTEAD CORRECTIONAL INSTITUTE

   13. Homestead prison is located in south Miami Dade county and

 houses men and women.

   14. The prison employs correction officers and staff to manage and
Case 1:21-cv-20362-UU Document 1 Entered on FLSD Docket 01/28/2021 Page 4 of 10




 oversee the facility. The corrections officers are managed trained,

 overseen, and paid by the state of Florida. The Florida Department of Law

 enforcement authorizes the officers’ service.

   15. The corrections officers are state employees who subject the state of

 Florida to liability for improper acts occurring within the course and scope of

 their employment.

   16. The prison had a duty to protect inmates such as plaintiff from sexual

 assaults at the hands of officers.

   17. The prison knew that the inmates were at substantial risk of harm due

 to officer misconduct and sexual harassment.

   18. In spite of this knowledge the prison was indifferent to the risk, and

 plaintiff would have not been sexually assaulted had the prison not been

 deliberately indifferent.

   19. The prison knew that the correction officers, including Hampton were

 sexually abusing female inmates, and that women would not come

 forward due to the retaliation visited upon them in terms of loss of privileges

 and necessities.

   20. On or about second week of May 2017 Sgt. Trevor Hampton came to

 the plaintiff’s cell and fondled her breast. He then asked if he could taste

 her and inserted his finger into her vagina.
Case 1:21-cv-20362-UU Document 1 Entered on FLSD Docket 01/28/2021 Page 5 of 10




   21. Then he instructed her to go to the utility room and meet him there.

 Plaintiff complied out of fear.

   22. In the utility room the Sargent demanded oral sex which the plaintiff

 complied. He then demanded she turn around and he removed her panties.

   23. The Sargent then commenced to insert his erect penis into her vagina

 until he ejaculated on her buttocks.

   24. The next day he brought her a pack of Newport’s and a lighter. The

 plaintiff dropped the lighter and was given a disciplinary action report.

   25. For this she was punished and placed in solitary confinement.

   26. Hampton’s had a history of sexually harassing and abusing female

 inmates which was known at the Homestead Correctional Institute.

   27. Another inmate was jealous of the attention plaintiff received from

 Hampton as she was also his sexual object. The women had an altercation

 about the sergeant’s affections.

   28. The prison investigated her complaint and took statements from the

 Sargent. He admitted he took her to the utility room but denied he had

 intercourse. He explains he was just doing a contraband search.

   29. The sergeant was arrested and fired from his job with the department

 of corrections.

   30. As a result of this sexual abuse and trauma Walker has suffered
Case 1:21-cv-20362-UU Document 1 Entered on FLSD Docket 01/28/2021 Page 6 of 10




 extensive psychological trauma, depression pain and suffering, and is in

 constant fear of being trapped by another abusive man.

       COUNT 1 - NEGLIGENCE

   31. Plaintiff incorporates by reference the allegations set forth in

 paragraphs 1-30 of this compliant for damages as it fully set forth herein.

   32. The defendant Homestead CI had a duty to ensure that inmates

 serve their time in a safe and secure environment.

   33. The defendant breached their duty to plaintiff by negligently hiring,

 training, supervising, disciplining, reporting offending officers while plaintiff

 was incarcerated.

   34. The defendant breached their duty by allowing officers to have

 unsupervised one on one access to the plaintiff despite knowledge of the

 officers past sexual abuse and harassment of inmates.

   35. The defendant breached their duty by creating an atmosphere where

 victims of sexual abuse are punished for reporting sexual misconduct of

 staff and denied privileges to which prisoners are usually entitled.

   36. The defendant failed to provide a zero-tolerance policy, permitting

 improper pat downs, failing to protect inmates from retaliation, and failing to

 discipline staff for sexual misconduct.

   37. The defendant knew they failed to adequately train and supervise
Case 1:21-cv-20362-UU Document 1 Entered on FLSD Docket 01/28/2021 Page 7 of 10




 their officers about the rights of inmates to be free from sexual

 harassment.

   38. The defendant knew the officers would have opportunity and

 temptation for sexual harassment.

   39. As a direct and proximate cause of the negligence of the defendant

 the plaintiff has suffered psychological trauma, emotional distress,

 depression, physical trauma, pain, and suffering.

       COUNT II - ASSAULT AND BATTERY

   40. Plaintiff incorporates by reference the allegations set forth in

 paragraphs 1-30 of this compliant for damages as it fully set forth herein.

   41. The defendant officers acted in the course and scope of their

 employment engaged in assault and battery of plaintiff through unwanted

 touching, nonconsensual sexual abuse.

   42. The defendant officers threatened to inflict injury upon inmates

 through unwanted sexual abuse and harassment.

   43. The defendant officers were capable of fulfilling their threats as they

 were in positions of power and authority over the plaintiff.

   44. The defendant officers intentionally inflicted injury to plaintiff through

 unwanted nonconsensual sexual harassment.

   45. As a direct and proximate cause of the assault and battery of the
Case 1:21-cv-20362-UU Document 1 Entered on FLSD Docket 01/28/2021 Page 8 of 10




 defendant the plaintiff has suffered psychological trauma, emotional

 distress, depression, physical trauma, pain, and suffering.

       COUNT III - FALSE IMPRISONMENT

   46. Plaintiff incorporates by reference the allegations set forth in the

 paragraphs 1-30 of this compliant for damages as it fully set forth herein.

   47. The defendant officer engaged in false imprisonment of the plaintiff

 through unwanted nonconsensual sexual contact and harassment.

   48. The defendant officers unlawfully detained and deprived the plaintiff

 of her liberty against her will. Said detainment was without lawful authority

 and done for the purpose of sexually harassing the plaintiff.

   49. As a direct and proximate cause of the false imprisonment of the

 defendant the plaintiff has suffered psychological trauma, emotional

 distress, depression, physical trauma, pain, and suffering.

       COUNT IV - INTENTIONAL INFLICTION EMOTION DISTRESS

   50. Plaintiff incorporates by reference the allegations set forth in the

 paragraphs 1-30 of this compliant for damages as it fully set forth herein.

   51. The defendant officers acting in the course and scope of their

 employment engaged in the intentional infliction of emotional distress of

 plaintiff through unwanted nonconsensual sexual abuse and harassment.

   52. The defendant officer’s conduct was intentional and reckless with the
Case 1:21-cv-20362-UU Document 1 Entered on FLSD Docket 01/28/2021 Page 9 of 10




 knowledge that emotional distress would likely result. Said conduct was

 outrageous and went beyond the bounds of decency to be tolerated in civil

 society.

   53. The direct and proximate result of said conduct caused severe

 damaging emotional distress to plaintiff.

   54. As a direct and proximate cause of the intentional infliction of

 emotional distress the plaintiff has suffered psychological trauma,

 emotional distress, depression, physical trauma, pain, and suffering.

            COUNT V – VIOLATION OF CONSTITUTIONAL RIGHTS

    55.       Plaintiff realleges and reaffirms each allegation contained in

 paragraphs 1-54 as though fully set forth herein.

       56.    This is a cause of action pursuant to 42 U.S.C. §1983.

       57.    The Defendant, through the actions of its Sgt Hampton violated

 and deprived the Plaintiff of her constitutional rights. Specifically, the

 Defendant violated the Plaintiff’s right pursuant to the Eight Amendment of

 the Constitution of the United States to be free from cruel and unusual

 punishment, the Plaintiff’s right to be free from sexual harassment and

 assault and intimidation as provided by the Constitution of the United

 States.

       58.    As a direct and proximate result of the foregoing acts of the
Case 1:21-cv-20362-UU Document 1 Entered on FLSD Docket 01/28/2021 Page 10 of 10




  Defendant, the Plaintiff has and will continue to suffer great mental

  anguish.

        WHEREFORE, Plaintiff prays for judgment against Defendant for

  damages, including attorney’s fees, prejudgment interest and all costs of

  these proceedings and such and other relief the court deems mete and just

  and demands a trial by jury of all issues so triable.



  DATED JANUARY 27, 2021


                                             /s/ William C. Robinson
                                             WILLIAM C. ROBINSON, ESQ
                                             Florida Bar No: 386847
                                             Attorney for Plaintiff
                                             P. O. Box 610575
                                             North Miami, FL 33261
                                             Tel: 305-454-9632
                                             Fax: 786-520-3972
                                             E-mail: wcrpleadings@gmail.com
